Citation Nr: 9929472	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  98-02 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an increased rating for low back disorder with 
spondylolisthesis, rated 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel



INTRODUCTION

The veteran had active service from January 1967 to August 
1981.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).


REMAND

Review of the record reveals that since the last VA 
examination, the appellant contends that his condition has 
deteriorated.  It is noted that when examined in February 
1996, there was some limitation of motion, but no evidence of 
muscle spasm or neurological involvement.  

More recently, the appellant has presented with complaints of 
numbness and tingling into the lower extremities.  This has 
not been objectively confirmed on examination.  Moreover, 
there is no clear discussion of whether there is currently 
evidence of spasm or what the motion of the low back.  The 
appellant's representative has argued that additional 
examination is in order.  

As the appellant has argued that his disorder has increased 
in severity, and as the RO has considered the appellant's 
claim as well grounded, the Board agrees.

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should arrange for VA 
examination(s) of the appellant's service 
connected back disorder, to include 
appropriate orthopedic and neurological 
findings.  All indicated tests should be 
accomplished and all clinical findings 
should be reported in detail.  The claims 
folder should be provided to the 
examiner(s) for review prior to the 
examination.  The examiner(s) should 
comment as to whether there is evidence 
of spasm or neurological impairment 
secondary to the service connected 
disorder.  The examiner(s) should also 
set forth the motion of the appellant's 
low back, and set forth numbers that 
would be considered normal.

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

Thereafter, the RO should review the instant claim.  To the 
extent the benefits sought are not granted, the appellant and 
his representative should be provided with a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board for further appellate consideration, if in 
order.  No action is required of the appellant until he is 
notified.  The Board intimates no opinion as to the ultimate 
outcome in this case by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












